10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-mj-02624-DUTY Document 13 Filed 10/09/18 Page 1 of 2 Page |D #:45

DECLARATION OF SCOTT BIERWIRTH

 

I, Scott Bierwirth, declare as follows:

l. l am a Special Agent with the Federal Bureau of
Investigation (“FBI”) in Los Angeles, California. I am currently
assigned to a counter-terrorism squad, where I specialize in the
investigations of domestic terrorist groups. I attended 21 weeks of
New Agent Training at the FBI Academy in Quantico, Virginia. Prior
to joining the FBI, I was an lnfantry Officer in the United States
Army, where I trained for counter-terrorism related missions across
the globe for over four years. l have knowledge of the facts set
forth herein and could and would testify to those facts fully and
truthfully if called and sworn as a witness.

2. l am one of the agents assigned to the FBI investigation
into Michael Paul Miselis (“defendant”) and other individuals
associated with the Rise Above Movement (“RAM”) who committed acts of
rioting at public rallies, including the Unite the Right rally in
Charlottesville, Virginia, on August ll-l2, 2017. In connection with
that investigation, I have reviewed surveillance video from those
rallies, as well as reports of investigation regarding the rallies.

3. Attached as Exhibit l is a true and accurate copy of the
California Department of Motor Vehicles profile for defendant.

4. Attached as Exhibit 2 is a true and accurate copy of a
screenshot from a video taken on or about August 12, 2017, in
Charlottesville, Virginia, depicting defendant, as well as co-
defendants Benjamin Drake Daley, Thomas Gillen, and Cole White, at
the “Unite the Right” rally, as discussed in paragraphs 14, 20, 25,

and 26 of the criminal complaint in this case.

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-mj-O2624-DUTY Document 13 Filed 10/09/18 Page 2 of 2 Page |D #:46

5. Attached as Exhibit 3 is a true and accurate copy of a
screenshot from a video taken on or about April 15, 2017, in
Berkeley, California, depicting defendant at a rally as discussed in
paragraphs 14 and 16 of the criminal complaint in this case.

6. I reviewed law enforcement reports of interviews from March
and July 2018 in which defendant told law enforcement officers that
his address was 4756 West 164th Street, Lawndale, California, 90206.
In September 2018, law enforcement officers conducted surveillance
and saw defendant at that location on numerous occasions. When law
enforcement officers entered defendant’s house on October 2, 2018,
they found defendant, as well as merchandise related to RAM and its
affiliated entity, Right Brand Clothing, and masks with a distinctive
skull or skeleton design that appeared to be the same style as those
worn by RAM members when posing for pictures and engaging in acts of
rioting, as shown in paragraphs 12 and 14 of the criminal complaint
in this case.

7. When law enforcement officers encountered defendant at his
residence on October 2, 2018, defendant identified himself as Michael
Miselis.

l declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct and that

this declaration is executed at Los Angeles, California, on October

2
scom& éfé wIRTH

9, 2018.

   

 

 

